Citation Nr: 1519197	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-25 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased initial disability rating for ischemic heart disease, rated 10 percent from March 27, 2007 to April 21, 2010, and rated 30 percent as of April 21, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1966 to April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist a claimant in the development of a claim.  A remand is necessary for further development. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran has asserts that he applied for and is in receipt of disability compensation from the Social Security Administration (SSA) for his heart condition.  Specifically, in his August 2013 VA Form 9, the Veteran indicated that he had been receiving disability benefits from SSA since 2004 for his heart condition.  Neither the award letter nor the medical records upon which the award was based have been associated with the claims file.  While an SSA decision is not controlling for purposes of VA adjudication, it may be pertinent to a veteran's claim.  Appropriate action must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. A pp. 363, 372 (1992).  Accordingly, on remand, the AOJ should attempt to obtain all available SSA records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA a copy of the Veteran's award of Social Security Administration disability benefits and copies of the records upon which the award was based.  If no records are obtained, obtain a negative reply and associate it with the claims file.  

2.  Obtain any outstanding relevant VA treatment records and associate all obtained records with the claims file.  

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

